Separate appeals by defendants from two judgments (each as to a different one of the defendants) of the -Supreme Court, Kings County, both rendered April 25, 1969, convicting them of burglary in the third degree and petit larceny, upon a jury verdict. Judgments affirmed. No opinion. Christ, P. J., Rabin and Munder, JJ., concur; Hopkins and Martuseello, JJ., concur in affirmance of judgment against Perez, but otherwise dissent and vote to reverse the judgment against defendant Ramos and to dismiss the indictment insofar as it is against him, with the following memorandum: The People proved that defendant Perez, carrying a television set that had been taken from a locked bedroom, descended the building’s stoop and that defendant Ramos, closing the vestibule door, thereafter descended the stoop and walked alongside Perez until they were arrested. In our opinion, though the evidence supported Perez’s conviction (Knickerbocker v. People, 43 N. Y. 177; People v. Foley, 307 N. Y. 490), it was legally insufficient to prove that Ramos was his accomplice (see People v. Cleague, 22 N Y 2d 363; People v. Kohn, 251 N. Y. 375).